STOCK OPTION AWARD AGREEMENT

_____________________________

 

DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN

_____________________

 

(Time Vesting, Executive Officer)

 

THIS AGREEMENT is made and entered into as of the “Grant Date” (see Paragraph
1(a)), by and between DST SYSTEMS, INC. (“Company”) and recipient (“Employee”)
of an Award under the DST Systems, Inc. 2005 Equity Incentive Plan, as amended
and interpreted from time to time (the “Plan”).

WHEREAS, Awards under the Plan are administered by the Compensation Committee of
Company’s Board of Directors or other committee designated by the Board (the
“Committee”) or Company officer to which the Committee delegates authority as
provided in the Plan;

WHEREAS, the Committee or its delegate has established rules and procedures
related to the Plan and to the exercise of Awards granted thereunder (the
“Rules”);

WHEREAS, the Committee wishes to grant to Employee a non-qualified stock option
(“Option”) to purchase shares ("Shares") of Company's common stock (all such
Shares subject to the underlying Option and issuable in connection with the
exercise of the Option are referred to herein as “Optioned Shares”); and

WHEREAS, the Option may become exercisable ("Vest") and the underlying Optioned
Shares become eligible for purchase (such an exercisable Option (or portion
thereof) referred to herein as the "Vested Option" and those Optioned Shares
eligible to be purchased referred to herein as "Vested Optioned Shares") at the
“Option Price” (see Paragraph 1(a)), subject to the satisfaction of certain
terms and conditions including continued “Employment” (as defined in Section 6),
and to the other provisions of this Agreement, all while remaining subject to a
risk of forfeiture as provided in Section 4.

The parties agree as follows:

1.

Grant of Option.

 

a.         Option Grant. As of the “Grant Date” (which is shown in the
electronic communication sent to Employee regarding this Award), the Committee
hereby grants to Employee an Option to purchase, at the price shown in the
communication, which shall be the Grant Date “Fair Market Value” as defined in
the Plan and determined under the Rules (the “Option Price”) and subject to the
provisions of this Agreement, the number of Optioned Shares shown in the
communication. In order for the grant to be effective, Employee must timely
confirm acceptance of the terms and conditions of this Agreement pursuant to the
instructions in the communication.

 

          b.         Nontransferability. Except as permitted under Section
5.4(c) of the Plan with respect to transfers to Permitted Transferees, the
Option shall not be transferable other than by will or the laws of descent and
distribution or pursuant to Employee’s written beneficiary designation filed
with and approved by the Committee prior to Employee’s death. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof

 

--------------------------------------------------------------------------------

and the levy of any execution, attachment or similar process upon the Option
shall be null and void and without effect.

 

2.         Vesting. Subject to the other terms and conditions of this Agreement
(including forfeiture under Section 4), the Option shall Vest as provided in
this Section 2.

 

a.         General Vesting Conditions. This Option shall Vest ratably on each of
the first three calendar year anniversaries of the Grant Date and such ratable
Vesting shall be cumulative with the effect that, on each such anniversary date
Employee shall Vest in a right to purchase one-third (or an additional
one-third) of the Optioned Shares and, unless the Option is forfeited, the right
to purchase all the Optioned Shares shall be fully Vested on the third
anniversary of the Grant Date. If the number of Vested Optioned Shares is not
evenly divisible by three, the Corporate Secretary’s office shall allocate the
additional Vested Optioned Share to the earliest ratable Vesting date. In no
event shall the aggregate number of Vested Optioned Shares exceed the total
number of Optioned Shares.

b.        Pro Rata Early Vesting upon Certain Events. As determined in Paragraph
6(d), a pro rata portion of the non-Vested Option shall Vest upon either a
“Reduction in Force” or a “Business Unit Divestiture” (each as defined in
Section 6); provided, however, that no such Vesting shall occur unless at least
six months have elapsed between the Grant Date and the Business Unit Divestiture
or Reduction in Force. In the event of a Business Unit Divestiture or a
Reduction in Force, that portion of the Option that does not Vest under this
Paragraph 6(b) shall be forfeited. All Optioned Shares that become Vested
Optioned Shares solely as a result of the accelerated Vesting attributable to
this Paragraph 6(b) are referred to herein as "Event-Vested Optioned Shares,"
and the formula for calculating the number of Event-Vested Optioned Shares is
set forth in Paragraph 6(d).

c.         Vesting Subsequent to a Change in Control. Subject to Section 7 of
this Agreement and Section 15 of the Plan, upon a “Termination Without Cause” or
a termination of Employment in connection with a “Resignation for Good Reason”
(each as defined in Section 6), in each case that occurs subsequent to the date
of a Change in Control, all Optioned Shares shall become fully Vested. Prior to
any such event, the Option shall continue to Vest as provided in Paragraph 2(a).

d.       Full Early Vesting upon Disability and Death. The Option shall Vest
with respect to all Optioned Shares on the date of Employee’s “Disability” (as
defined in the Rules) or death.

 

3.

Exercise Period for the Vested Option.

 

a.         Expiration Date. The term of the Option shall be from the Grant Date
through and including the tenth anniversary of the Grant Date (“Expiration
Date”). So long as forfeiture has not occurred under Section 4, each Vested
Option under Section 2 shall be exercisable in accordance with the Rules from
and including the Vesting date through and including the earlier of the
Expiration Date or the applicable alternate date following Employee's
termination of Employment, “Retirement” (as defined in Paragraph 6(g)), death or
Disability, as provided in the other paragraphs of this Section 3 (the “Exercise
Period”).

b.         Three Month Exercise Period After Termination of Employment. Upon
termination of Employment for any reason other than Cause, death, Disability or
Retirement, each Vested Option shall be exercisable in accordance with the Rules
for three calendar months and may be exercised through and including the
three-month anniversary of the termination, provided, however, that the right to
exercise the Vested Option expires on the Expiration Date even if the three
calendar

 

2

 



--------------------------------------------------------------------------------

months have not yet elapsed. An Option, or any portion thereof, does not Vest as
a result of a termination of Employment, except as otherwise provided in Section
2.

c.         One Year Exercise Period After Death or Disability. Upon death or
Disability, the entire Option shall be exercisable in accordance with the Rules
through and including the one-year anniversary of the death or Disability,
provided, however, that the right to exercise the Option expires on the
Expiration Date even if the one-year period has not yet elapsed.

d.        Remainder of Term to Exercise After Retirement. Retirement shall not
cause any portion of the Option to Vest, provided, however, that upon
Retirement, Employee may exercise through the Expiration Date any portion of the
Option that has become Vested by the date of Retirement pursuant to Paragraph
2(a) (annual ratable Vesting), Paragraph 2(b) (Event-Based Vesting), or
Paragraph 2(c) (full Vesting in connection with eligible termination after a
Change in Control). Even if Employee is Retirement-eligible at the date of
Disability or death, the Exercise Period following Disability or death shall be
limited to the one-year period following such event as provided in Paragraph
3(c).

e.         Expiration of the Option. After the applicable Exercise Period
provided above, the Option, if unexercised, shall be forfeited and no longer
exercisable (even if the reason Employee has not exercised the Option is because
the Option Price exceeded the Fair Market Value of a Share at the Expiration
Date).

 

4.

Forfeiture of the Option.

 

Notwithstanding any other provision of this Agreement, each Option (including
the Vested Option) is immediately forfeited and may no longer be exercised, upon
the earlier of the Expiration Date, an occurrence of “Cause” (as defined in
Paragraph 6(a)), or expiration of the Exercise Period as provided in Section 3.
Except as otherwise provided in Section 2, any Option (or portion thereof) that
does not Vest by the date of termination of Employment is forfeited upon
termination of Employment.

5.

Exercise of Options.

 

a.         Notice of Exercise. Any Vested Option may be exercised in accordance
with the Rules, which govern the “Exercise Date” and require written notice on a
Company form which states the election to exercise the Option and the total
number of Vested Optioned Shares that are being exercised. No portion of the
Option shall be exercisable with respect to a fractional Share, and no fewer
than one hundred (100) Vested Optioned Shares may be purchased in connection
with the exercise of any portion of an Option (unless the remaining unexercised
Vested Optioned Shares are fewer than one hundred (100)).

b.         Exercises by Person(s) other than Employee. During the lifetime of
Employee, the Vested Option may be exercised only by Employee or Employee’s
guardian or legal representative. Upon death of Employee, the beneficiary
designated under the Plan or, if there is no designated beneficiary, Employee’s
executor or administrator or other personal representative acceptable to the
Corporate Secretary, may exercise the Vested Option. If the Vested Option is
exercised as permitted herein by any person or persons other than Employee, such
notice shall be accompanied by such documentation as Company may reasonably
require, including, without limitation, evidence of the authority of such person
or persons to exercise the Vested Option and evidence satisfactory to

 

3

 



--------------------------------------------------------------------------------

Company that any death or other taxes payable with respect to the exercise have
been or will be satisfied.

c.         Payment of Option Price and Tax Withholding. The Option Price and the
amount of any tax withholding shall be paid at the time of the Option exercise.
The Rules and the determination of the Corporate Secretary govern the payment of
the Option Price and such withholding. The Option Price and tax withholding
amounts shall be paid with cash or a check payable to Company, and/or if and as
the Rules permit, unless otherwise restricted by law, either by surrendering
whole shares of Company stock (“Surrendered Shares”) or any other method that is
permissible under the Plan and permitted by the Committee. The use of
Surrendered Shares is governed by and subject to restrictions set forth in the
Rules, and each Surrendered Share reduces the number of Optioned Shares issuable
upon exercise of the Option.

d.        Issuance of Shares. Company’s transfer agent may issue the Optioned
Shares payable in connection with the exercise of the Option in certificate,
book entry or electronic form as determined by Company’s Corporate Secretary.
The issuance of Optioned Shares shall occur as soon as practicable after payment
of the full Option Price, satisfaction of tax withholding requirements, and
receipt of any other documentation Company may reasonably request. Company may
refuse to issue the Optioned Shares purchased pursuant to the exercise of the
Option without such payment and receipt.

e.         Use of Non-Surrendered Shares.   Any use of Shares other than
Surrendered Shares for exercise payment or tax withholding purposes (“Attested
Shares”) as allowed by the Committee or its delegate in their sole discretion,
shall be governed by the Rules.  The Rules may require that Attested Shares (i)
be fully paid and free and clear from all liens and encumbrances, and (ii) have
been acquired on the open stock market or directly held for a designated time
period and not used for certain designated purposes prior to the attestation. If
authorized by the Rules, Attested Shares may be subject to contractual
restrictions imposed by Company or restrictions under federal or state
securities law.

f.         Remedies. If withholding is not effected by Company for any reason at
the time of the taxation event, then Employee agrees to pay Company any
withholding amounts due within the deadline imposed by Company.  If, within such
deadline, Employee has not paid any withholding amounts due or has not elected,
if allowed by the Committee or its delegate in their sole discretion, whether to
use Surrendered Shares, then Company may, at its sole discretion (a) retain
whole Optioned Shares as Surrendered Shares, (b) deduct such amounts in cash
from payroll or other amounts Company owes or will owe Employee, or (c) effect
some combination of Surrendered Shares and cash deduction.

6.

Definitions.

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

a.         “Cause” means either a violation of Section 8 or termination of
Employment for any act of dishonesty, willful misconduct, gross negligence,
intentional or conscious abandonment or neglect of duty, criminal activity,
fraud or embezzlement, any unauthorized disclosure or use of material
confidential information or trade secrets, or violation of any non-compete,
non-disclosure, or non-solicitation agreement to which Employee is subject.

b.         “Business Unit Divestiture” is the termination of Employee's
Employment in connection with the consummation of a merger, reorganization,
consolidation, or sale of assets, or

 

4

 



--------------------------------------------------------------------------------

stock or other transaction that the Committee determines is a business unit
divestiture event, that involves a Subsidiary (as defined in Paragraph 6(c)),
joint venture, division or other business unit, and that results in a group of
employees of such business unit (including the Employee) being employed by the
acquiring company and no longer being employed by Company.

c.         “Employment” means Employee is regularly and continuously employed,
for more than fifty percent (50%) of the number of hours designated for base
salary purposes as full-time employment, by:

 

(i)

Company;

 

(ii)       any corporation in an unbroken chain of corporations beginning with
Company or in an unbroken chain of corporations ending with Company if, on the
Grant Date, each corporation other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain or any entity in which Company has a direct or indirect equity interest of
at least fifty percent (50%) (“Subsidiary”);

 

(iii)      any individual or entity that directly or through one or more
intermediaries controls or is controlled by or under common control with Company
(“Affiliate”); or

 

(iv)      any entity in which Company directly or indirectly owns stock
possessing such minimum percentage (at least twenty percent (20%)) of the total
combined voting power of all classes of stock or owns such minimum percentage
(at least twenty percent (20%)) of the capital interests or profit interests as
the Committee from time to time determines for purposes of this Paragraph 6(c)
(also an “Affiliate”).

 

Employee is not deemed to have terminated Employment through, and the Option
shall not be forfeited solely as a result of, any change in Employee’s duties or
position or Employee’s temporary leave of absence approved by Company.

d.        “Event-Vested Optioned Shares” are the Optioned Shares that become
Vested Optioned Shares upon a Business Unit Divesture or a Reduction in Force.
For purposes of this Agreement, to determine the pro rata number of the Optioned
Shares that become Event-Vested Optioned Shares on the occurrence of the
applicable event, the total number of outstanding non-Vested Optioned Shares
immediately prior to the date of the applicable event is to be divided by thirty
six (36) and the resulting quotient multiplied by the number of months from the
Grant Date to the date of the applicable Vesting event for which such pro rata
calculation is to be made (the "Included Months"). For purposes of this
calculation, the Included Months shall include (a) the calendar month of the
Grant Date only if such date is prior to the 16th day of such month, and (b) the
calendar month of the event triggering the pro rata calculation only if such
event occurred subsequent to the 15th day of such month. The pro rata
calculation result shall be upwardly adjusted, if necessary, to the nearest
whole Share.

e.         “Reduction in Force” means termination of Employment with Company as
part of Company’s termination of the employment of at least ten (10) employees
within a business unit in connection with a single plan of reduction to occur
within a rolling 90-day period.

 

5

 



--------------------------------------------------------------------------------

f.         A “Resignation for Good Reason” means Employee's resignation for good
reason (as defined below) subsequent to a Change in Control during the two-year
period following the consummation of the Change in Control if: (A) Employee
provides written notice to the Company Secretary within ninety (90) days after
the initial occurrence of a good reason event describing in detail the event and
stating that Employee's employment will terminate upon a specified date in such
notice (the “Good Reason Termination Date”), which date is not earlier than
thirty (30) days after the date such notice is provided to Company (the “Notice
Delivery Date”) and not later than ninety (90) days after the Notice Delivery
Date, and (B) Company does not remedy the event prior to the Good Reason
Termination Date. For purposes of this Agreement, Employee shall have “good
reason” if there occurs without Employee's consent:

(i) a material reduction in the character of the duties assigned to Employee or
in Employee’s level of work responsibility or conditions;

(ii) a material reduction in Employee’s base salary as in effect immediately
prior to the Change in Control or as the same may have been increased
thereafter;

(iii) the material relocation of Employee's principal offices or its successor
to a location at least 35 miles outside of the metropolitan area where such
office was located at the time of the Change in Control, except for required
travel on Company business to an extent substantially consistent with Employee’s
obligations immediately prior to the Change in Control; or

(iv) any material breach by Company of an employment agreement between Company
or its successor and Employee, provided, however, that Employee shall not have
“good reason” under this subparagraph (iv) on account of any alleged breach of
an employment agreement based on a material reduction in employee benefits as of
a Change in Control that is immaterial or where benefits to Employee from
participation in such employee benefit plans are not reduced by more than ten
percent (10%) in the aggregate.

 

g.         A “Retirement” means a termination of Employment on or after age 59½
(either by Employee voluntarily or by Company as a Termination Without Cause)
and following a minimum of three (3) years of Employment.

h.         A “Termination Without Cause” means Company’s termination of
Employee’s Employment that is not for Cause.

7.

Change in Control and Other Transactions.

 

a.         Committee Non-Competition Determination. Notwithstanding any
provision of this Agreement to the contrary, if Company is contemplating a
transaction (whether or not Company is a party to it) or monitoring an event
that would cause Company to undergo a Change in Control (as defined in Paragraph
7(b)), the Committee (as constituted before such Change in Control) may
determine that the non-compete obligation set forth in Paragraph 8(a) shall not
apply to any period after termination of employment if such termination was on
the date of a Change in Control or within eighteen (18) months subsequent to
such date.

 

6

 



--------------------------------------------------------------------------------

b.         Definition of Change in Control. For purposes of this Agreement a
“Change in Control” shall have the same meaning as the definition of such term
in the Plan as of the date of the event that may cause a Change in Control.

Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control.

c.         Committee Action in Connection with Change in Control. The Committee
(as constituted before such Change in Control) has the authority to take the
actions set forth in Section 15 of the Plan. Notwithstanding Section 15.1(a) of
the Plan, the Committee (as constituted immediately prior to such Change in
Control) may, without Grantee's consent, provide for the purchase by the
Company, or any successor company in the applicable merger or sale agreement, of
the Option for an amount of cash equal to the amount that could have been
attained upon the exercise of such Option by Employee, as well as take all other
actions permissible under Section 15 of the Plan.

8.         Violation of Non-compete, Nonuse and Nondisclosure Provisions.
Employee acknowledges that Employee’s agreement to this Section 8 is a key
consideration for the grant of the Option. Employee hereby agrees with Company
as follows:

 

a.         Non-Compete. During the period that Employee is employed by
“Employer” (as defined in Paragraph 8(h)), and thereafter during any period for
which Employee is receiving, by agreement of Employee and Employer, any
separation payment(s) (whether made in lump sum or installments), Employee
agrees that, without consent of Employer, Employee will not engage directly or
indirectly within any country where Employee was employed by Employer, in any
manner or capacity, as advisor, consultant, principal, agent, partner, officer,
director, employee or otherwise, in any business or activity which is
competitive with any business conducted by Company, a Subsidiary (as defined in
Paragraph 6(c)) or Affiliate (as defined in Paragraph 8(h)), provided, however,
that the Committee may determine as provided in Section 7 hereof that such
obligation shall not apply to any period after termination of employment if such
termination was on the date of a Change in Control or within eighteen (18)
months subsequent to such date.

b.         Non-Solicitation. Employee further agrees that during the twelve (12)
month period subsequent to termination of employment with Employer, Employee
will not solicit any employee of Company, its Subsidiary or Affiliate to leave
such employment to become employed by a competitor of Company, its Subsidiary or
Affiliate or solicit or contact any person, business or entity which was a
customer of Company, its Subsidiary or Affiliate at the time of such termination
of employment, or any prospective customers of Company, its Subsidiary or
Affiliate to which Company, its Subsidiary or Affiliate has made a proposal to
do business within the twelve (12) month period prior to the date of termination
of employment, for purposes of selling goods or services of the type sold or
rendered by Company, its Subsidiary or Affiliate at the time of termination of
employment.

c.         Ownership of Confidential Information, Inventions and Works. All
“Confidential Information,” “Inventions” and “Works” (each as defined in
Paragraph 8(h)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of Employer.
Employee shall make full and prompt disclosure to Employer of all Inventions.
Employee assigns and agrees to assign to Employer all of Employee’s right, title
and interest in Inventions. Employee acknowledges and agrees that all Works are
“works made for

 

7

 



--------------------------------------------------------------------------------

hire” under the United States copyright laws and that all ownership rights vest
exclusively in Employer from the time each Work is created. Should a court of
competent jurisdiction hold that a Work is not a “work made for hire,” Employee
agrees to assign and hereby assigns to Employer all of Employee’s right, title
and interest in the Work. In the event any Invention or Work may be construed to
be non-assignable, Employee hereby grants to Employer a perpetual, royalty-free,
non-exclusive license to make, use, sell, have made, and/or sublicense such
non-assignable Invention or Work. Employee agrees to assist Employer to obtain
and vest its title to all Inventions and Works, including any patent or
copyright applications or patents or copyrights in any country, by executing all
necessary or desirable documents, including applications for patent or copyright
and assignments thereof, during and after employment, without charge to
Employer, at the request and expense of Employer.

d.        Recordkeeping and Return of Confidential Information, Inventions and
Works. Employee agrees to maintain regular records of all Inventions and Works
developed or written while employed with Employer. Employee agrees to comply
with any procedures disseminated by Employer with respect to such recordkeeping.
Employee agrees to provide such records to Employer periodically and/or upon
request by Employer. Employee agrees to return to Employer all Confidential
Information, Inventions and Works in any tangible form, and copies thereof in
the custody or possession of Employee, and all originals and copies of analyses,
compilations, studies or documents pertaining to any Confidential Information,
Inventions and Works, in whatever form or medium, upon a request by Employer, or
upon termination of employment.

e.         Nonuse and Nondisclosure. Employee shall not, either during or after
Employee’s employment by Employer, disclose any Confidential Information,
Inventions or Works to any other person or entity outside of his employment, or
use any Confidential Information, Inventions or Works for any purpose without
the prior written approval of an officer of Employer, except to the extent
required to discharge Employee’s duties assigned by Employer.

f.         Subsequent Employer Notice. During the term of Employee’s employment
with Employer and for the longer of one year thereafter or any period in which
the non-compete or non-solicitation obligation set forth herein applies (the
“Identification Period”), Employee agrees to identify to potential subsequent
employer(s), partner(s) or business associate(s) Employee’s obligations under
this Agreement prior to committing to a position with the employer(s),
partner(s), or business associate(s). Employee agrees that Employer may, at its
discretion, provide a copy of Section 8 of this Agreement to any of Employee’s
subsequent employer(s), partner(s), or business associate(s), and may notify any
or all of them of Employee’s obligations under this Agreement. During the
Identification Period, Employee shall give written notice to Employer’s Human
Resources Department identifying any subsequent employer(s), partner(s), or
business associate(s) of Employee.

g.         Remedies. Notwithstanding anything to the contrary herein, if in
Employer’s sole discretion an event has occurred that constitutes Cause
(including without limitation a violation of this Section 8), whether prior to,
on or after Vesting or exercise of the Option, then in addition to all other
remedies available to Company, the Option shall be immediately forfeited, or, if
the Option has been exercised, Employee shall promptly transfer the Optioned
Shares to Company (with Employee taking all steps necessary to effect the
transfer and, provided that if the Optioned Shares are no longer available for
transfer, Employee shall reimburse to Company the amount of Employee’s ordinary
income recognized by Employee in connection with the exercise). Under no
circumstances shall Company be liable to pay consideration to Employee for any
forfeiture, transfer, or reimbursement pursuant to Paragraph 8(g). Employee
agrees that the provisions of Section 8

 

8

 



--------------------------------------------------------------------------------

hereof are necessary for protection of the business of Company and that
violation of such provisions is cause for termination of employment and would
cause irreparable injury to Company not adequately remediable in damages.
Employee agrees that any breach of its obligations under Section 8 hereof shall,
in addition to any other relief to which Company may be entitled, entitle
Company to temporary, preliminary and final injunctive relief against further
breach of such obligations, along with attorneys’ fees and other costs incurred
by Company in connection with such action.

h.         Section 8 Definitions. For purposes of Section 8, the following terms
have the meanings set forth below:

(i)        “Employer” means any Company-related entity that has employed
Employee, whether it be Company, its Subsidiary (as defined in Paragraph 6(c)),
or Affiliate (as defined in Paragraph 6(c)) and also for purposes of this
Section 8 including any entity in which Company has a direct or indirect equity
interest of at least twenty-five percent (25%).

 

(ii)       “Confidential Information” means non-public information about
Company, its Subsidiaries and Affiliates, including without limitation:

 

(A)      inventions not disclosed to the public by Company, its Subsidiary or
Affiliate, products, designs, prototypes, data, models, file formats, interface
protocols, documentation, formulas, improvements, discoveries, methods, computer
hardware, firmware and software, source code, object code, programming
sequences, algorithms, flow charts, test results, program formats and other
works of authorship relating to or used in the current or prospective business
or operations of Company, Subsidiaries and Affiliates, all of which is
Confidential Information, whether or not patentable or made on Employer premises
or during normal working hours; and

 

(B)      business strategies, trade secrets, pending contracts, unannounced
services and products, financial projections, customer lists, information about
real estate Company, its Subsidiary or Affiliate is interested in acquiring, and
non-public information about others obtained as a consequence of employment by
Employer, including without limitation information about customers and their
services and products, the account holders or shareholders of customers of
Company, Subsidiaries and Affiliates, and associates, suppliers or competitors
of Company, Subsidiaries and Affiliates.

 

(iii)      “Inventions” means all discoveries, improvements, and inventions
relating to or used in the current or prospective business or operations of
Company, Subsidiaries and Affiliates, whether or not patentable, which are
created, made, conceived or reduced to practice by Employee or under Employee’s
direction or jointly with others during Employee’s employment by Employer,
whether or not during normal working hours or on the premises of Employer.

 

(iv)      “Works” mean all original works fixed in a tangible medium of
expression by Employee or under Employee’s direction or jointly with others
during Employee’s employment by Employer, whether or not during normal working
hours

 

9

 



--------------------------------------------------------------------------------

or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.

 

i           Survival. Except as limited in time in Paragraphs 8(a) and (b),
Employee’s obligations in this Section 8 shall survive and continue beyond the
Vesting dates and exercisability periods, any forfeiture of the Option, and any
termination or expiration of the Agreement for any reason.

9.

General.

 

a.         No Employment Contract. Except to the extent the terms of any
separate written employment contract between Employee and Company may expressly
provide otherwise, Company shall be under no obligation to continue Employee’s
employment with Company for any period of specific duration and may terminate
such employment at any time, for Cause or as a Termination Without Cause.

b.         Compliance With Certain Laws and Regulations. If the Committee
determines that the consent or approval of any governmental regulatory body or
that any action with respect to the Option is necessary or desirable in
connection with the granting or exercise thereof, Employee shall supply Company
with such representations and information as Company may request and shall
otherwise cooperate with Company in obtaining any such approval or taking such
action.

c.         Construction and No Waiver. Notwithstanding any provision of this
Agreement, the granting of the Option, the restrictions thereon, and the
exercise thereof are subject to the provisions of the Plan and the Rules. The
failure of Company in any instance to exercise any of its rights granted under
this Agreement, the Plan or the Rules shall not constitute a waiver of any other
rights that may arise thereunder.

d.        Notices. Any notice required to be given or delivered to Company under
the terms of this Agreement shall be in writing and addressed to Company in care
of its Corporate Secretary at its corporate offices, and such notice shall be
deemed given only upon actual receipt by Company. Any notice required to be
given or delivered to Employee shall be in writing and addressed to Employee at
the address on file with Company’s Human Resources Department or such other
address specified in a written notice given by Employee to Company, and all such
notices shall be deemed to have been given or delivered upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

e.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without reference to its principles of
conflicts of law.

f.         Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior agreements or understandings between the parties relating thereto.

g.         Amendment. This Agreement may be amended in the manner provided by
Company evidencing both parties’ agreement to the amendment. This Agreement may
also be amended, without prior notice to Employee and without Employee's
consent, (i) prior to any Change in Control by the Committee if the Committee in
good faith determines that the amendment does not materially adversely affect
any of Employee's rights under this Agreement or (ii) at any time if the
Committee deems it necessary or appropriate to ensure that the Option remains
exempt from Internal Revenue Code Section 409A.

 

10

 



--------------------------------------------------------------------------------

h.         Acknowledgement. The Option and this Agreement are subject to the
terms and conditions of the Plan and to the Rules and any other rules or
procedures adopted by the Committee or its delegate. The Plan is incorporated in
this Agreement by reference and all capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless this Agreement specifies a
different meaning. Employee agrees to accept as binding, conclusive and final
all decisions and interpretations by the Committee of the Plan, this Agreement,
the Rules, and other applicable rules or procedures regarding any issues arising
thereunder.

By acknowledging and agreeing to the terms and conditions of this Agreement,
Employee accepts the Option and acknowledges that the Option is subject to all
the terms and provisions of the Plan (including without limitation the powers of
the Committee to make determinations and adjustments as provided in Sections 3,
4.2, 5, and 15.1 of the Plan), this Agreement, the Rules, and other applicable
rules or procedures.

 

 

11

 



 